Brooke, J.
(after stating the facts). Counsel for appellants cite and ■ rely upon the following cases: Koch v. Koch, 126 Mich. 187; Carr v. Lyle, 126 Mich. 655; Thompson v. Tucker-Osborn, 111 Mich. 470; Hockenberry v. Donovan, 170 Mich. 370; Bechtel v. Barton, 147 Mich. 318; Emery v. Emery, 181 Mich. 146. These cases, with the exception of Emery v. Emery and Bechtel v. Barton, deal with antenuptial contracts instead of postnuptial settlements and may therefore be disregarded except so far as the reason employed in their determination may be applicable to the case at bar.
In the Emery Case, Mr. Justice STONE, in discussing a postnuptial settlement, said:
“Such an agreement seems to have been fair and free from collusion. This court has consistently held that after actual separation, or the launching of a bill for divorce, amicable settlements between the parties of their property interests are not only lawful, but are to be commended. Randall v. Randall, 37 Mich. 563; Palmer v. Fagerlin, 163 Mich. 345, 349; Nichols v. Nichols, 169 Mich. 540, 542.”
It is true, as pointed out by counsel for defendant, that this court there had under consideration the effect of a contract upon the parties themselves. But the language used indicates that when such contracts *447are fair and untainted by fraud, they are to be favored and enforced.
The contract under consideration in the case of Bechtel v. Barton, supra, very much resembled the agreement between the parties in this case. In consideration of the agreed payments to be made the wife surrendered “all claim to and right for dower, support and of all claims of every name, nature and description.” The husband- there died testate and the wife sought to obtain her widow’s share of the testator’s estate. It was held that the contract, being fully executed and followed by a separation, prevented the wife from enforcing any claim against the husband’s estate as his widow. The opinion (written by Mr. Justice Ostrander) is interesting in that the cases are therein discussed and distinguished. He said:
“We are not called upon to determine whether, if the estate was intestate, the same ruling should be made.”
Here the estate is intestate, and we must determine whether the rule announced in the Bechtel-Barton Case is applicable. An examination of the language of the contract itself is illuminative. In consideration of the sums to be paid to the wife she released her husband from all obligations for her support and maintenance “and does hereby release all dower rights which she now has, or may hereafter have in any property of the said Joseph O. Jeannot, and each of said parties do hereby release any claims which they have, or may hereafter have, in or to the property of the other.”
It is the contention of counsel for defendant and appellee that a fair construction of the language used in this contract fails to indicate a purpose to surrender a right of inheritance in case of the death of either party intestate, and many cases are cited from foreign jurisdictions to the effect that such intention must be clearly expressed in the settlement. Among the cases so cited are the following: Stewart v. Stewart, 7 *448Johns. Ch. (N. Y.) 229; Collins v. Phillips, 259 Ill. 405 (102 N. E. 796, Ann. Cas. 1914C, 188); Dunlop v. Lamb, 182 Ill. 319 (55 N. E. 354); Newton v. Truesdale, 69 N. H. 634 (45 Atl. 646); Glass v. Davis, 118 Ind. 593 (21 N. E. 319). We have no doubt that the cases cited fairly support the proposition advanced; but in our opinion a fair reading of the contract indicates that the parties dealt not alone with reference to the property owned by each in his or her lifetime, but to that same property after death. The wife barred her right of dower, which could only be apportioned after her husband’s death; and the husband released any claim which he might hereafter have in or to the property of the wife. It cannot be contended, of course, that the estate of Florence Jeannot was not her property, indeed the very property with reference to which the contract was made, and that the husband is now — “hereafter”—making a claim to said property in spite of his contract not to do so.
We are of the opinion that the fact that the wife in the case at bar died intestate should not be held to warrant a determination different from that indulged in in the Beehtel-Barton Case, This contract was entered into in good faith by the parties and thereafter they did not live together. It was fully executed, and, we think, should be fully carried out by the surviving spouse according to its tenor.
The judgment of the court below will be reversed and one entered here in accordance with this opinion.
Moore, C. J., and Steere, Fellows, Stone, Clark, Bird, and Sharpe, JJ., concurred.